UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 3)* China Medicine Corporation (Name of Issuer) Common Stock, par value $0.0001 per share (Title of Class of Securities) 000-51379 (CUSIP Number) OEP CHME Holdings, LLC OEP CHME Holdings, LLC Dechert LLP c/o One Equity Partners c/o One Equity Partners 27/F Henley Building Chater House, 20F 320 Park Avenue, 18th Floor 5 Queen’s Road Central 8 Connaught Road Central New York, NY 10022 New York, NY 10022 Hong Kong 212-277-1500 + + Attention:Richard W. Smith Attention:David Cho Attention:Ryan Shih (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) September 17, 2012 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box.[] Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of 17 CUSIP No. 000-51379 1. Names of Reporting Persons. OEP CHME Holdings, LLC I.R.S. Identification Nos. of above persons (entities only). 27-1672808 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)[] (b)[ x ] 3. SEC Use Only 4. Source of Funds (See Instructions) OO 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e)[] 6. Citizenship or Place of Organization Delaware Number of 7. Sole Voting Power Shares Bene- 0 ficially 8. Shared Voting Power Owned by Each 18,472,560* Reporting 9. Sole Dispositive Power Person With: 0 10. Shared Dispositive Power 11,892,560** Aggregate Amount Beneficially Owned by Each Reporting Person 11,892,560** Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)[ x ] Percent of Class Represented by Amount in Row (11) 42.7%*** Type of Reporting Person (See Instructions) OO (Limited Liability Company) Page 2 of 17 * Pursuant to Rule 13-d-4 under the Exchange Act, the Reporting Persons disclaim beneficial ownership of an aggregate amount of 6,580,000 shares of Common Stock that are beneficially owned by Mr. Yang, Ms. Liu and Mr. Liu, as described in Item 5 (the “Disclaimed Shares”), for all purposes except as to shared voting power to the extent set forth in Section 3.1 of the Shareholders Agreement, as described in Item 6, and this report shall not be deemed an admission that the Reporting Persons beneficially own the Disclaimed Shares.Furthermore, to the extent that, as described in Item 5, the Reporting Persons and Mr. Yang, Ms. Liu and Mr. Liu may be deemed to constitute a “group” within the meaning of Rule 13d-5(b) under the Exchange Act, the Reporting Persons expressly disclaim membership in such group except to the extent of such shared voting power. ** Consists of (a) 8,333,334 shares of Common Stock plus (b) 355,922.6 shares of Redeemable Convertible Preferred Stock, which are convertible into 3,559,226 shares of Common Stock.The calculation of the number of shares of Common Stock that the shares of Preferred Stock are convertible into is based on the conversion price as of September 17, 2012. *** For the purpose of Rule 13d-3 under the Securities Exchange Act, we have assumed that all shares of Common Stock into which the shares of Preferred Stock are convertible are currently issued and outstanding.The foregoing percentage is calculated based on 27,837,970 shares of Common Stock of the Issuer outstanding on a fully-diluted basis as of September 17, 2012, which includes the Preferred Stock beneficially owned by the Reporting Persons. Page 3 of 17 CUSIP No. 000-51379 1. Names of Reporting Persons. One Equity Partners III, L.P. I.R.S. Identification Nos. of above persons (entities only). 98-0564090 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)[] (b)[ x ] 3. SEC Use Only 4. Source of Funds (See Instructions) OO 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e)[] 6. Citizenship or Place of Organization Cayman Islands Number of 7. Sole Voting Power Shares Bene- 0 ficially 8. Shared Voting Power Owned by Each 18,472,560* Reporting 9. Sole Dispositive Power Person With: 0 10. Shared Dispositive Power 11,892,560** Aggregate Amount Beneficially Owned by Each Reporting Person 11,892,560** Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)[ x ] Percent of Class Represented by Amount in Row (11) 42.7%*** Type of Reporting Person (See Instructions) PN Page 4 of 17 * Pursuant to Rule 13-d-4 under the Exchange Act, the Reporting Persons disclaim beneficial ownership of an aggregate amount of 6,580,000 shares of Common Stock that are beneficially owned by Mr. Yang, Ms. Liu and Mr. Liu, as described in Item 5 (the “Disclaimed Shares”), for all purposes except as to shared voting power to the extent set forth in Section 3.1 of the Shareholders Agreement, as described in Item 6, and this report shall not be deemed an admission that the Reporting Persons beneficially own the Disclaimed Shares.Furthermore, to the extent that, as described in Item 5, the Reporting Persons and Mr. Yang, Ms. Liu and Mr. Liu may be deemed to constitute a “group” within the meaning of Rule 13d-5(b) under the Exchange Act, the Reporting Persons expressly disclaim membership in such group except to the extent of such shared voting power. ** Consists of (a) 8,333,334 shares of Common Stock plus (b) 355,922.6 shares of Redeemable Convertible Preferred Stock, which are convertible into 3,559,226 shares of Common Stock.The calculation of the number of shares of Common Stock that the shares of Preferred Stock are convertible into is based on the conversion price as of September 17, 2012. *** For the purpose of Rule 13d-3 under the Securities Exchange Act, we have assumed that all shares of Common Stock into which the shares of Preferred Stock are convertible are currently issued and outstanding.The foregoing percentage is calculated based on 27,837,970 shares of Common Stock of the Issuer outstanding on a fully-diluted basis as of September 17, 2012, which includes the Preferred Stock beneficially owned by the Reporting Persons. Page 5 of 17 CUSIP No. 000-51379 1. Names of Reporting Persons. OEP General Partner III, L.P. I.R.S. Identification Nos. of above persons (entities only). 98-0563874 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ x ] 3. SEC Use Only 4. Source of Funds (See Instructions) OO 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e)[] 6. Citizenship or Place of Organization Cayman Islands Number of 7. Sole Voting Power Shares Bene- 0 ficially 8. Shared Voting Power Owned by Each 18,472,560* Reporting 9. Sole Dispositive Power Person With: 0 10. Shared Dispositive Power 11,892,560** Aggregate Amount Beneficially Owned by Each Reporting Person 11,892,560** Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)[ x ] Percent of Class Represented by Amount in Row (11) 42.7%*** Type of Reporting Person (See Instructions) PN Page 6 of 17 * Pursuant to Rule 13-d-4 under the Exchange Act, the Reporting Persons disclaim beneficial ownership of an aggregate amount of 6,580,000 shares of Common Stock that are beneficially owned by Mr. Yang, Ms. Liu and Mr. Liu, as described in Item 5 (the “Disclaimed Shares”), for all purposes except as to shared voting power to the extent set forth in Section 3.1 of the Shareholders Agreement, as described in Item 6, and this report shall not be deemed an admission that the Reporting Persons beneficially own the Disclaimed Shares.Furthermore, to the extent that, as described in Item 5, the Reporting Persons and Mr. Yang, Ms. Liu and Mr. Liu may be deemed to constitute a “group” within the meaning of Rule 13d-5(b) under the Exchange Act, the Reporting Persons expressly disclaim membership in such group except to the extent of such shared voting power. ** Consists of (a) 8,333,334 shares of Common Stock plus (b) 355,922.6 shares of Redeemable Convertible Preferred Stock, which are convertible into 3,559,226 shares of Common Stock.The calculation of the number of shares of Common Stock that the shares of Preferred Stock are convertible into is based on the conversion price as of September 17, 2012. *** For the purpose of Rule 13d-3 under the Securities Exchange Act, we have assumed that all shares of Common Stock into which the shares of Preferred Stock are convertible are currently issued and outstanding.The foregoing percentage is calculated based on 27,837,970 shares of Common Stock of the Issuer outstanding on a fully-diluted basis as of September 17, 2012, which includes the Preferred Stock beneficially owned by the Reporting Persons. Page 7 of 17 CUSIP No. 000-51379 1. Names of Reporting Persons. OEP Parent LLC I.R.S. Identification Nos. of above persons (entities only). 27-3449378 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)[] (b)[ x ] 3. SEC Use Only 4. Source of Funds (See Instructions) OO 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e)[] 6. Citizenship or Place of Organization Delaware Number of 7. Sole Voting Power Shares Bene- 0 ficially 8. Shared Voting Power Owned by Each 18,472,560* Reporting 9. Sole Dispositive Power Person With: 0 10. Shared Dispositive Power 11,892,560** Aggregate Amount Beneficially Owned by Each Reporting Person 11,892,560** Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)[x ] Percent of Class Represented by Amount in Row (11) 42.7%*** Type of Reporting Person (See Instructions) HC; CO Page 8 of 17 * Pursuant to Rule 13-d-4 under the Exchange Act, the Reporting Persons disclaim beneficial ownership of an aggregate amount of 6,580,000 shares of Common Stock that are beneficially owned by Mr. Yang, Ms. Liu and Mr. Liu, as described in Item 5 (the “Disclaimed Shares”), for all purposes except as to shared voting power to the extent set forth in Section 3.1 of the Shareholders Agreement, as described in Item 6, and this report shall not be deemed an admission that the Reporting Persons beneficially own the Disclaimed Shares.Furthermore, to the extent that, as described in Item 5, the Reporting Persons and Mr. Yang, Ms. Liu and Mr. Liu may be deemed to constitute a “group” within the meaning of Rule 13d-5(b) under the Exchange Act, the Reporting Persons expressly disclaim membership in such group except to the extent of such shared voting power. ** Consists of (a) 8,333,334 shares of Common Stock plus (b) 355,922.6 shares of Redeemable Convertible Preferred Stock, which are convertible into 3,559,226 shares of Common Stock.The calculation of the number of shares of Common Stock that the shares of Preferred Stock are convertible into is based on the conversion price as of September 17, 2012. *** For the purpose of Rule 13d-3 under the Securities Exchange Act, we have assumed that all shares of Common Stock into which the shares of Preferred Stock are convertible are currently issued and outstanding.The foregoing percentage is calculated based on 27,837,970 shares of Common Stock of the Issuer outstanding on a fully-diluted basis as of September 17, 2012, which includes the Preferred Stock beneficially owned by the Reporting Persons. Page 9 of 17 This Amendment No. 3 amends the Schedule 13D (the “Schedule 13D”) filed with the Securities and Exchange Commission (the “Commission”) on February 1, 2010, as amended by Amendment No. 1 filed with the Commission on March 5, 2010, and as further amended by Amendment No. 2 filed with the Commission on November 10, 2010 by OEP CHME Holdings, LLC (“OEP”), One Equity Partners III, L.P., OEP General Partner III, L.P., OEP Parent Corporationand OEP Holding Corporation (One Equity Partners III, L.P., OEP General Partner III, L.P., and OEP Parent LLC collectively, with OEP, the “Reporting Persons”), with respect to common stock, $0.0001 par value per share (the “Common Stock”), of China Medicine Corporation, a Nevada corporation (the “Issuer”).Capitalized terms used, but not defined herein, have the meanings ascribed to them in the Schedule 13D, as amended by Amendment No. 1, and as further amended by Amendment No. 2. Item 1. Security and Issuer Item 2. Identity and Background The name, residence or business address, and present principal occupation or employment of each director, executive officer and controlling person of the Reporting Persons are listed on Schedule A to this Amendment No.3. During the past five years, none of the Reporting Persons nor, to the knowledge of the Reporting Persons, any of the persons listed on Schedule A to this Amendment No.3 (i)has been convicted in any criminal proceeding (excluding traffic violations or similar misdemeanors) or (ii)was a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. Item 3. Source and Amount of Funds or Other Consideration The consideration used by the Issuer for the redemption of Preferred Stock was disbursed from the Escrow Account (as defined in the description of the Escrow Agreement in Item 6 hereto). Item 4. Purpose of Transaction Item 4 is hereby amended and supplemented as follows: Except as set forth in this Item 4, none of the Reporting Persons, nor to the knowledge of each Reporting Person, any individuals listed in response to Item 2 of Schedule 13D, has any current plans or proposals that relate to or that would result in any of the transactions or other matters specified in clauses (a) through (j) of Item 4 of Schedule 13D. Section 4.11 of the Stock Subscription Agreement between OEP, the Issuer and Mr. Senshan Yang, dated December 31, 2009 (the “Stock Subscription Agreement”) and Section 4 of the Certificate of Designation, Rights and Preferences, Redeemable Convertible Preferred Stock, China Medicine Corporation, dated as of December 31, 2009 (the “Certificate of Designation”) grant OEP the right to redeem Preferred Stock using funds held in the Escrow Account. Pursuant to section 4.11 of the Stock Subscription Agreement, the number of shares to be redeemed, together with the value of each such share, is to be determined according to the formula set out therein. Consequently, on September 17, 2012, OEP redeemed a total of 1,130,744 shares of Preferred Stock for the total consideration of Renminbi 240,607,814.14, at $33.3982862 per share. For the avoidance of doubt, the disbursement of funds from the Escrow Account shall not constitute a disbursement of Escrow Funds (as defined in the Certificate of Designation) to the Issuer triggering an Automatic Conversion Event (as defined in the Certificate of Designation) under Section 6(b) of the Certificate of Designation, and shall not result in the conversion of Preferred Stock into Common Stock. In addition, with respect to the Loan made by OEP to the Issuer that has not been repaid as of September 17, 2012, OEP intends to redeem that number of shares of Preferred Stock redeemable in accordance with the formula set forth in Section 4.11 of the Stock Subscription Agreement and Section 4 of the Certificate of Designation upon repayment of the Loan by the Issuer. Furthermore, pursuant to Section 4.11 of the Stock Subscription Agreement, Section 11 of the Guangzhou Escrow Agreement and Section 4 of the Certificate of Designation, OEP intends to redeem that number of shares of Preferred Stock redeemable from the Page 10 of 17 Guangzhou Escrow Account in accordance with the formula set forth in Section 4.11 of the Stock Subscription Agreement and Section 4 of the Certificate of Designation on a date to be determined by OEP. Item 5. Interest in Securities of the Issuer Item 5 is hereby amended and supplemented by adding the following: Immediately before the redemption as described in Item 4, OEP and each of the other Reporting Persons may have been deemed to own beneficially 23,200,000 shares of Common Stock, which included 8,333,333 shares of Common Stock and 14,866,667 shares of Common Stock issuable upon the conversion of 1,486,666.7 Preferred Shares, representing approximately 59.3% of the outstanding shares of Common Stock on a fully-diluted basis, which includes 14,866,667 shares of Common Stock issuable upon the conversion of 1,486,666.7 Preferred Shares. As of September 17, 2012, following the consummation of the redemption as described in Item 4, OEP and each of the other Reporting Persons may be deemed to own beneficially 11,892,560 shares of Common Stock, representing approximately 42.7% of the outstanding Common Stock on a fully-diluted basis. Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer Escrow Agreement On May 16, 2011, OEP, the Issuer, and the Hong Kong branch of JPMorgan Chase Bank, N.A. (the “Escrow Agent”) entered into the Escrow Agreement pursuant to which an escrow account (the “Escrow Account”) was created by the Escrow Agent. Escrow Funds Loan Agreement On March 2, 2012, OEP and the Issuer entered into the Escrow Funds Loan Agreement pursuant to which the Issuer borrowed the Renminbi equivalent of US$2,000,000 (the “Loan”) in order for the Issuer to pay accrued expenses relating to certain accounting, legal and consulting services rendered to it by third party service providers. Guangzhou Escrow Agreement On January 31, 2012, OEP, Guangzhou Konzern Medicine Co., Ltd. and JPMorgan Chase Bank (China) Company Limited acting through its Guangzhou Branch (the “Guangzhou Escrow Agent”), entered into the Escrow Agreement (the “Guangzhou Escrow Agreement”) pursuant to which an escrow account (the “Guangzhou Escrow Account”) was created by the Guangzhou Escrow Agent. Item 7. Material to Be Filed as Exhibits Exhibit 1 Escrow Agreement, dated as of May 16, 2011 among China Medicine Corporation, OEP CHME Holdings, LLC and the Hong Kong branch of JPMorgan Chase Bank, N.A. Exhibit 2 Escrow Funds Loan Agreement, dated as of March 2, 2012 between OEP CHME Holdings, LLC and China Medicine Corporation. Exhibit 3 Escrow Agreement, dated as of January 31, 2012 among Guangzhou Konzern Medicine Co., Ltd., OEP CHME Holdings, LLC and JPMorgan Chase Bank (China) Company Limited Guangzhou Branch. Page 11 of 17 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. OEP CHME HOLDINGS, LLC By: One Equity Partners III, L.P., as Managing Member By: OEP General Partner III, L.P, as general partner By: OEP Parent LLC, as general partner By: /s/ Richard W. Smith Name: Richard W. Smith Title: Managing Director ONE EQUITY PARTNERS III, L.P. By: OEP General Partner III, L.P, as general partner By: OEP Parent LLC, as general partner By: /s/ Richard W. Smith Name: Richard W. Smith Title: Managing Director OEP GENERAL PARTNER III, L.P. By: OEP Parent LLC, as general partner By: /s/ Richard W. Smith Name: Richard W. Smith Title: Managing Director OEP PARENT LLC By: /s/ Richard W. Smith Name: Richard W. Smith Title: Managing Director DateSeptember 17, 2012 Attention: Intentional misstatements or omissions of fact constitute Federal criminal violations (See 18 U.S.C. 1001) Page 12 of 17 Schedule A is hereby amended and supplemented as follows: DIRECTORS AND EXECUTIVE OFFICERS OF OEP PARENT LLC The names of the directors and the names and titles of the executive officers of OEP Parent LLC and their present principal occupations and residence or business addresses are set forth below. Each position set forth opposite an individual’s name refers to OEP Parent LLC and each individual is a United States citizen. Name Position Address Richard M. Cashin President and Manager 320 Park Avenue, NY, NY 10022 Christian P. Ahrens Managing Director 320 Park Avenue, NY, NY 10022 Raphael L. de Balmann Managing Director 320 Park Avenue, NY, NY 10022 Gregory A. Belinfanti Managing Director 320 Park Avenue, NY, NY 10022 Henry H. Briance Managing Director 320 Park Avenue, NY, NY 10022 James B. Cherry Managing Director 21 South Clark Street, Chicago IL 60603-2003 Andrew G. Dunn Managing Director 320 Park Avenue, NY, NY 10022 Colin M. Farmer Managing Director 320 Park Avenue, NY, NY 10022 David Han Managing Director 320 Park Avenue, NY, NY 10022 Joseph P. Huffsmith Managing Director 10 South Dearborn, Chicago Illinois 60603-2003 Thomas J. Kichler Managing Director 10 South Dearborn, Chicago Illinois 60603-2003 James W. Koven Managing Director 320 Park Avenue, NY, NY 10022 Joseph G. Michels Managing Director 320 Park Avenue, NY, NY 10022 Jacques Nasser Managing Director 1400 East Newport Center Drive, Deerfield Beach, FL 33442-7737 David Robakidze Managing Director 320 Park Avenue, NY, NY 10022 Charles W. Scharf Managing Director 320 Park Avenue, NY, NY 10022 Richard W. Smith Managing Director and Manager 320 Park Avenue, NY, NY 10022 David A. Walsh Managing Director 320 Park Avenue, NY, NY 10022 William H. Wangerin Managing Director 21 South Clark Street, Chicago IL 60603-2003 Matthew P. Hughes Vice President 320 Park Avenue, NY, NY 10022 Ravish V. Patwardhan Vice President 320 Park Avenue, NY, NY 10022 Kathryn L. Bryan Chief Operating Officer & Chief Financial Officer 320 Park Avenue, NY, NY 10022 Judah A. Shechter General Counsel & Secretary 270 Park Avenue, NY, NY 10017 Si-Yeon Kim Chief Compliance Officer 320 Park Avenue, NY, NY 10022 Colleen A. Greenrod Vice President 10 South Dearborn, Chicago IL 60603-2203 Jessica R. Marion Vice President 10 South Dearborn, Chicago IL 60603-2203 Asha T. Eapen Vice President 10 South Dearborn, Chicago IL 60603-2203 Dora M. Stojka Vice President 10 South Dearborn, Chicago IL 60603-2203 Elizabeth De Guzman Vice President & Assistant Secretary 270 Park Avenue, NY, NY 10017 Jay Mandelbaum Manager 270 Park Avenue, NY, NY 10017 Doublas B. Petno Manager 270 Park Avenue, NY, NY 10017 Robert Rubin Manager 320 Park Avenue, NY, NY 10022 Matthew W. James Manager 270 Park Avenue, NY, NY 10017 Barry L. Zubrow Manager 270 Park Avenue, NY, NY 10017 Page 13 of 17 DIRECTORS AND EXECUTIVE OFFICERS OF OEP HOLDING CORPORATION The names of the directors and the names and titles of the executive officers of OEP Holding Corporation and their present principal occupations and residence or business addresses are set forth below. Each position set forth opposite an individual’s name refers to OEP Holding Corporation and each individual is a United States citizen. Name Position Address Richard M. Cashin Director and President 320 Park Avenue, New York, NY 10022 Christian P. Ahrens Managing Director 320 Park Avenue, New York, NY 10022 Gregory A. Belinfanti Managing Director 320 Park Avenue, New York, NY 10022 Henry H. Briance Managing Director 320 Park Avenue, New York, NY 10022 James B. Cherry Managing Director 21 South Clark Street, Chicago, IL 60603-2003 Raphael de Balmann Managing Director 320 Park Avenue, New York, NY 10022 Andrew G. Dunn Managing Director 320 Park Avenue, New York, NY 10022 Colin M. Farmer Managing Director 320 Park Avenue, New York, NY 10022 David Han Managing Director 320 Park Avenue, New York, NY 10022 Joseph Huffsmith Managing Director 10 South Dearborn, Chicago Illinois 60603-2003 Thomas J. Kichler Managing Director 10 South Dearborn, Chicago Illinois 60603-2003 James W. Koven Managing Director 320 Park Avenue, New York, NY 10022 Joseph G. Michels Managing Director 320 Park Avenue, New York, NY 10022 Jac Nasser Managing Director 1400 East Newport Center Drive, Deerfield Beach, FL, 33442-7737 David Robakidze Managing Director 320 Park Avenue, New York, NY 10022 Charles W. Scharf Managing Director 320 Park Avenue, New York, NY 10022 Richard W. Smith Managing Director and Director 320 Park Avenue, New York, NY 10022 David A. Walsh Managing Director 320 Park Avenue, New York, NY 10022 William H. Wangerin Managing Director 21 South Clark Street, Chicago, IL 60603-2003 Matthew P. Hughes Vice President 320 Park Avenue, New York, NY 10022 Ravish V. Patwardhan Vice President 320 Park Avenue, New York, NY 10022 Kathryn L. Bryan Chief Operating Officer & Chief Financial Officer 320 Park Avenue, New York, NY 10022 Judah A. Shechter General Counsel & Secretary 320 Park Avenue, New York, NY 10022 Si-Yeon Kim Chief Compliance Officer 320 Park Avenue, New York, NY 10022 Elizabeth De Guzman Vice President & Assistant Secretary 270 Park Avenue, New York, NY 10017 Asha T. Eapen Vice President 10 South Dearborn, Chicago IL 60603-2203 Colleen A. Greenrod Vice President 10 South Dearborn, Chicago IL 60603-2203 Jessica R. Marion Vice President 10 South Dearborn, Chicago IL 60603-2203 Dora M. Stojka Vice President 10 South Dearborn, Chicago IL 60603-2203 DIRECTORS AND EXECUTIVE OFFICERS OF JPMORGAN CAPITAL CORPORATION The names of the directors and the names and titles of the executive officers of JPMorgan Capital Corporation and their present principal occupations and residence or business addresses are set forth below. Each position set forth opposite an individual’s name refers to JPMorgan Capital Corporation and each individual is a United States citizen. Name Position Address Ellen J. Manola Director 10 South Dearborn, Chicago IL 60603-2203 Francisco J. Pereiro Director 10 South Dearborn, Chicago IL 60603-2203 Peter G. Weiland Director 270 Park Avenue, New York, NY 10017 Scott Abramson Vice President 10 South Dearborn, Chicago, IL 60603-2203 Richard D. Archer Vice President 10 South Dearborn, Chicago, IL 60603-2203 Christine N. Bannerman Vice President & Assistant Secretary 4 Chase Metrotech, Brooklyn, NY 11245 Page 14 of 17 Daniel A. Balazs Associate 10 South Dearborn, Chicago, IL, 60603-2300 Geoffrey P. Bratton Executive Director (Officer) 10 South Dearborn, Chicago, IL 60603-2203 Michael S. Bryant Associate 10 South Dearborn, Chicago, IL 60603-2203 Browne, Brigid Vice President 10 South Dearborn, Chicago IL 60603-2203 Mit C. Buchanan Managing Director 10 South Dearborn, Chicago IL 60603-2203 William R. Crissy Executive Director (Officer) 10 South Dearborn, Chicago IL 60603-2203 Cynthia Cain Executive Director (Officer) 10 South Dearborn, Chicago IL 60603-2203 Ana E. Conforti Vice President 10 South Dearborn, Chicago IL 60603-2203 Richard S. Crowley Executive Director (Officer) 10 South Dearborn, Chicago IL 60603-2203 Victoria B. Dal Santo Executive Director (Officer) 10 South Dearborn, Chicago IL 60603-2203 Sheila K Delaney Associate 10 South Dearborn, Chicago, IL 60603-2203 Anand Dandapani Executive Director (Officer) 10 South Dearborn, Chicago IL 60603-2203 Jason T. Dinneen Vice President 10 South Dearborn, Chicago IL 60603-2203 Hellen Doo Vice President & Asst Secretary 245 Park Avenue, New York, NY 10167-0001 Antonina Doria Vice President 10 South Dearborn, Chicago IL 60603-2203 Mary K. Duff Executive Director (Officer) 10 South Dearborn, Chicago IL 60603-2203 James A. Durham Vice President 10 South Dearborn, Chicago IL 60603-2203 Sean M. Dwyer Executive Director (Officer) 10 South Dearborn, Chicago IL 60603-2203 John M. Eber Managing Director 10 South Dearborn, Chicago IL 60603-2203 James M. Eligator Managing Director 10 South Dearborn, Chicago IL 60603-2203 Mary Eymard Vice President 451 Florida Street, Baton Rouge, LA 70801-1700 Jean Fanning Vice President 10 South Dearborn, Chicago IL 60603-2203 Frieda B. Feiger Associate 10 South Dearborn, Chicago IL 60603-2203 Linda L. Fernandez Associate 10 South Dearborn, Chicago IL 60603-2203 James A. Fox Executive Director (Officer) 10 South Dearborn, Chicago IL 60603-2203 Emily M. Garrett Vice President 383 Madison Avenue, New York, NY 10179 Brett A. Geiger Executive Director (Officer) 10 South Dearborn, Chicago IL 60603-2203 Heather Glover Vice President 10 South Dearborn, Chicago IL 60603-2203 Brian R. Gnolfo Vice President 10 South Dearborn, Chicago IL 60603-2203 Darlene T. Golly Associate 10 South Dearborn, Chicago IL 60603-2203 Amber Haley Vice President 10 South Dearborn, Chicago IL 60603-2203 Patricia T. Habicht Assistant Secretary 10 South Dearborn, Chicago IL 60603-2203 Eric J. Hamm Vice President 10 South Dearborn, Chicago IL 60603-2203 Elizabeth M. Hayes Associate 10 South Dearborn, Chicago IL 60603-2203 Michael D. Heine Vice President 10 South Dearborn, Chicago IL 60603-2203 Yale C. Henderson Managing Director 10 South Dearborn, Chicago IL 60603-2203 Jeffrey L. Hinds Executive Director (Officer) 10 South Dearborn, Chicago IL 60603-2203 Philipp A. Hirche Vice President 10 South Dearborn, Chicago IL 60603-2203 Anthony J. Horan Senior Vice President & Assistant Secretary 277 Park Avenue, New York, NY 10172 Rondella Hunt Vice President 10 South Dearborn, Chicago IL 60603-2203 John T. Hunter Vice President 10 South Dearborn, Chicago IL 60603-2203 Steven N. Ignelzi Executive Director (Officer) 10 South Dearborn, Chicago, IL 60603-2203 Michelle L. Jones Vice President 10 South Dearborn, Chicago, IL 60603-2203 Suzanne M. Jones Executive Director (Officer) 10 South Dearborn, Chicago, IL 60603-2203 Min Yun Kim Associate 10 South Dearborn, Chicago, IL 60603-2203 Jan I. Krueger Associate 10 South Dearborn, Chicago, IL 60603-2203 William P. Kusack Jr Managing Director 10 South Dearborn, Chicago, IL 60603-2203 Elisa A. Lass Executive Director (Officer) 10 South Dearborn, Chicago, IL 60603-2203 Lennox Leighton Vice President 10 South Dearborn, Chicago, IL 60603-2203 Mark Lenhardt Vice President 10 South Dearborn, Chicago, IL 60603-2203 Melvina E. Lloyd Vice President 10 South Dearborn, Chicago, IL 60603-2203 Kurt Lundgren Vice President 10 South Dearborn, Chicago, IL 60603-2203 Ellen J. Manola Executive Director (Officer) 10 South Dearborn, Chicago, IL 60603-2203 Ellen J. Manola Treasurer 10 South Dearborn, Chicago, IL 60603-2203 Kin, Ryan Vice President 10 South Dearborn Chicago, IL 60603-2203 Douglas, S. Lloyd Executive Director (Officer) 10 South Dearborn Chicago, IL 60603-2203 Marie Y. Martinez Vice President 10 South Dearborn, Chicago, IL 60603-2203 Mark J. McCann Executive Director (Officer) 10 South Dearborn, Chicago, IL 60603-2203 Colleen A. Meade Executive Director (Officer) Secretary 4 Chase Metrotech Center, Brooklyn, NY 11245-0001 Page 15 of 17 Allison Metzger Vice President 10 South Dearborn, Chicago, IL 60603-2203 D. C. Robinson Executive Director 10 South Dearborn Chicago, IL 60603-2203 Deanna C. Mueller Associate 10 South Dearborn, Chicago, IL 60603-2203 Patrick J. Nash Managing Director 10 South Dearborn, Chicago, IL 60603-2203 Naveed Nabavi Associate 10 South Dearborn, Chicago, IL 60603-2203 Roxanne C. Nicolas Vice President 10 South Dearborn, Chicago, IL 60603-2203 Timothy P. O’Keefe Vice President 10 South Dearborn, Chicago, IL 60603-2203 Susan M. Ochoa Associate 10 South Dearborn, Chicago, IL 60603-2203 Gina I. Orlando Vice President 10 South Dearborn, Chicago, IL 60603-2203 Jon W. Pagac Vice President 10 South Dearborn, Chicago, IL 60603-2203 Melanie A. Pagliari Associate 10 South Dearborn, Chicago, IL 60603-2203 Susan Parsons Vice President 10 South Dearborn, Chicago, IL 60603-2203 Anne F. Pax Executive Director (Officer) 10 South Dearborn, Chicago, IL 60603-2203 William C. Pelletier Executive Director (Officer) 10 South Dearborn, Chicago, IL 60603-2203 Bonnie L. Percy-Hill Vice President 10 South Dearborn, Chicago, IL 60603-2203 Francisco J. Pereiro Chairman 10 South Dearborn, Chicago, IL 60603-2203 Francisco J. Pereiro President 10 South Dearborn, Chicago, IL 60603-2203 Brian Polt Vice President 10 South Dearborn, Chicago, IL 60603-2203 Jeremy S. Reinhard Vice President 10 South Dearborn, Chicago, IL 60603-2203 Paulius Remeza Associate 10 South Dearborn, Chicago, IL 60603-2203 D. C. Robinson Executive Director (Officer) 10 South Dearborn, Chicago, IL 60603-2203 Mary F. Sackley Vice President 10 South Dearborn, Chicago IL, 60603-2203 John P. Scothorn Vice President 10 South Dearborn, Chicago IL, 60603-2203 Shahani, Hasmita Associate 10 South Dearborn Chicago, IL, 60603-2203 Socheat V. Som Vice President 10 South Dearborn, Chicago IL, 60603-2203 Rubiao Song Executive Director (Officer) 383 Madison Avenue, New York, NY 10179 Joel P. Spenadel Executive Director (Officer) 10 South Dearborn, Chicago IL, 60603-2203 Jeffrey S. Steenwyk Vice President 10 South Dearborn, Chicago IL, 60603-2203 Theodora Stojka Vice President 10 South Dearborn, Chicago IL, 60603-2203 Aloysius T. Stonitsch Managing Director 10 South Dearborn, Chicago IL, 60603-2203 David R. Stoppel Associate 10 South Dearborn, Chicago IL, 60603-2203 Patricia L. Striegel Associate 10 South Dearborn, Chicago IL, 60603-2203 Galina Tam Associate 10 South Dearborn, Chicago IL, 60603-2203 Bradley R. Tieche Associate 10 South Dearborn, Chicago, IL 60603-2203 Eric T. White Executive Director (Officer) 10 South Dearborn Chicago, IL, 60603-2203 Damian Warshall Vice President 10 South Dearborn, Chicago IL, 60603-2203 Krystal Zec Vice President 10 South Dearborn, Chicago IL, 60603-2203 Jon D. Zywiciel Vice President 10 South Dearborn, Chicago IL, 60603-2203 DIRECTORS AND EXECUTIVE OFFICERS OF BANC ONE FINANCIAL LLC The names and titles of the executive officers of Banc One Financial LLC and their present principal occupations and residence or business addresses are set forth below. Each position set forth opposite an individual’s name refers Banc One FinancialLLC and each individual is a United States citizen. Name Position Address Michael J. Cavanagh Director and Chairman of the Board 270 Park Avenue, New York, NY 10017 Christine N. Bannerman Assistant Secretary 270 Park Avenue, New York, NY 10017 Francis J. Drozek Assistant Treasurer 270 Park Avenue, New York, NY 10017 Lisa J. Fitzgerald Managing Director 270 Park Avenue, New York, NY 10017 James A. Fox Executive Director (Officer) 270 Park Avenue, New York, NY 10017 Jeffrey L. Hinds Executive Director (Officer) 270 Park Avenue, New York, NY 10017 John J. Hyland Vice president & Treasurer 270 Park Avenue, New York, NY 10017 Eva Loeffler Assistant Secretary 270 Park Avenue, New York, NY 10017 Patrick J. Nash Managing Director 270 Park Avenue New York, NY 10017 Carin S. Reddish Assistant Secretary 270 Park Avenue, New York, NY 10017 Aloysius Stonitsch Managing Director 270 Park Avenue, New York, NY 10017 Page 16 of 17 DIRECTORS AND EXECUTIVE OFFICERS OF JPMORGAN CHASE & CO. The names and titles of the directors and executive officers of JPMorgan Chase & Co. and their present principal occupations and residence or business addresses are set forth below. Each occupation set forth opposite an individual’s name refers to JPMorgan Chase & Co. unless otherwise noted and each individual is a United States citizen. Name Position Address James Dimon President, Chief Executive Officer and Chairman of the Board of Directors 270 Park Avenue, New York, NY 10017 Frank Bisignano Chief Administrative Officer 270 Park Avenue, New York, NY 10017 Douglas L. Braunstein Chief Financial Officer 270 Park Avenue, New York, NY 10017 Michael J. Cavanagh Chief Executive Officer of Treasury & Securities Services 270 Park Avenue, New York, NY 10017 Stephen M. Cutler General Counsel 270 Park Avenue, New York, NY 10017 John L. Donnelly Director of Human Resources 270 Park Avenue, New York, NY 10017 Mary E. Erdoes Chief Executive Officer of Asset Management 270 Park Avenue, New York, NY 10017 John J. Hogan Chief Risk Officer 270 Park Avenue, New York, NY 10017 Samuel Todd Maclin Chief Executive Officer of Consumer and Business Banking 270 Park Avenue, New York, NY 10017 Douglas B. Petno Chief Executive Officer of Commercial Banking 270 Park Avenue, New York, NY 10017 Gordon A. Smith Chief Executive Officer Card Services 270 Park Avenue, New York, NY 10017 James E. Staley Chief Executive Officer of Investment Bank Management 270 Park Avenue, New York, NY 10017 Matthew E. Zames Chief Investment Officer 270 Park Avenue, New York, NY 10017 Barry L. Zubrow Head of Corporate Regulatory Affairs 270 Park Avenue, New York, NY 10017 James A. Bell Director; also, Retired Executive Vice President of The Boeing Company c/o JPMorgan Chase & Co., 270 Park Avenue, New York, NY 10017 Crandall C. Bowles Director; also, Chairman of Spring Industries, Inc. c/o JPMorgan Chase & Co., 270 Park Avenue, New York, NY 10017 Stephen B. Burke Director; also, Chief Executive Officer of NBC Universal, LLC and Executive Vice President of Comcast Cable Communications Inc. c/o JPMorgan Chase & Co., 270 Park Avenue, New York, NY 10017 David M. Cote Director; also, Chairman and Chief Executive Officer of Honeywell International Inc. c/o JPMorgan Chase & Co. , 270 Park Avenue, New York, NY 10017 James S. Crown Director; also, President of Henry Crown and Company c/o JPMorgan Chase & Co., 270 Park Avenue, New York, NY 10017 Timothy P. Flynn Director; also, Retired Chairman of KPMG International c/o JPMorgan Chase & Co., 270 Park Avenue, New York, NY 10017 Ellen V. Futter Director; also, President and Trustee of American Museum of Natural History c/o JPMorgan Chase & Co., 270 Park Avenue, New York, NY 10017 Laban P. Jackson Jr. Director; also, Chairman and Chief Executive Officer of Clear Creek Properties c/o JPMorgan Chase & Co., 270 Park Avenue, New York, NY 10017 Lee R. Raymond Director; also, Retired Chairman and Chief Executive Officer of Exxon Mobil Corporation c/o JPMorgan Chase & Co., 270 Park Avenue, New York, NY 10017 William C. Weldon Director; also, Chairman and Chief Executive Officer of Johnson & Johnson c/o JPMorgan Chase & Co., 270 Park Avenue, New York, NY 10017 Page 17 of 17
